706 S.E.2d 236 (2011)
In re I.J. & X.J., Minor Children.
Appealed by Mecklenburg County Department of Social Services.
No. 514P10.
Supreme Court of North Carolina.
February 3, 2011.
Kathleen A. Widelski, Senior Associate Attorney, for Mecklenburg Co. D.S.S.
*237 Nita Kay Stanley, Attorney Advocate, for I.J., et al.
Tobias Hampson, Raleigh, for Father.

ORDER
Upon consideration of the petition filed by Petitioner on the 8th of December 2010 in this matter for a writ of certiorari to review the order of the North Carolina Court of Appeals, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 3rd of February 2011."